915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas James PONCHIK, Plaintiff-Appellant,v.UNITED STATES of America, the Bureau of Prisons, MarySauvey, Dr., Defendants-Appellees.
No. 90-1128.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1990.

1
Before KENNEDY and KRUPANSKY, Circuit Judges, and SPIEGEL, District Judge.*

ORDER

2
Thomas Ponchik, a pro se federal prisoner, appeals from the order of the district court dismissing his complaint filed pursuant to the Federal Torts Claim Act, 28 U.S.C. Sec. 1346 et seq.    This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The district court dismissed Ponchik's complaint for failure to file a response to defendants' motion for summary judgment.  Upon review, we find no error.  "The decision to dismiss with prejudice is a harsh sanction, but the choice lies within the discretionary power of the district court, and we will not reverse absent a clear showing of abuse of discretion."   Craighead v. E.F. Hutton & Co., Inc., 899 F.2d 485, 495 (6th Cir.1990).


4
Our review reveals no clear showing of abuse of discretion.  Accordingly, the order of the district court is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation